Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/082531     Attorney's Docket #: PSNQ-20445-U.S. Finals
Filing Date: 10/28/2020; claimed foreign priority to 10/30/2019 and 6/1/2020
					
Applicant: Tsukada et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is acknowledged and was considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al. (U.S. Patent # 8,207,607 B2).
In regards to claim 1, Yamagishi et al. (figures 30) show a semiconductor device comprising: a lead frame (70, middle portion of 70) that is formed of metal; a wiring substrate 10 that is opposed to the lead frame 70; an electronic component 30 that is disposed between the lead frame (middle portion of 70) and the wiring substrate 10; a connection member 60 that connects the lead frame 70 and the wiring substrate 10; and encapsulating resin 80 that is filled between the lead frame 70 and the wiring substrate 10 and covers the electronic component 30 and the connection member 60, wherein the lead frame (70,middle portion of 70) includes: a first surface opposed to the wiring substrate 10 and covered by the encapsulating resin 80; a second surface located on a back side of the first surface and exposed from the encapsulating resin 80; and a side surface neighboring the first surface or the second surface, at least a portion of the side surface exposed from the encapsulating resin 80.
In regards to claim 2, Yamagishi et al. show wherein the lead frame includes: a lead 70 that is connected to the connection member 60; and a heat sink (middle portion off 70) whose first surface is opposed to the electronic component 30.
In regards to claim 3, Yamagishi et al. show wherein the lead frame (70, middle portion of 70) includes a plurality of the leads 70 each of which is connected to the connection member 60, and thicknesses of the plurality of the leads 70 are even at portions connected to the connection member 60.
In regards to claim 1, Yamagishi et al. (figure 21A-21C) specifically figure 21C (see column 18, line 35 – column 19, line 7) show a semiconductor device comprising: a lead frame 50,70,39 that is formed of metal; a wiring substrate 10 that is opposed to the lead frame 5,39; an electronic component 30 that is disposed between the lead frame 39 and the wiring substrate 10; a connection member 60 that connects the lead frame 70 and the wiring substrate 10; and encapsulating resin 80,32 that is filled between the lead frame 70,50 and the wiring substrate 10 and covers the electronic component  30 and the connection member 60, wherein the lead frame 50,70,39 includes: a first surface (upper 39 bottom surface) opposed to the wiring substrate 10 and covered by the encapsulating resin 80; a second surface (upper 39 top surface 39) located on a back side of the first surface and exposed from the encapsulating resin 80; and a side surface (side of 70) neighboring the first surface or the second surface (top of 70), at least a portion of the side surface (side of 70) exposed from the encapsulating resin 80.
In regards to claim 2, Yamagishi et al. show wherein the lead frame 50,70,39  includes: a lead 70 that is connected to the connection member 60; and a heat sink (top 39) whose first surface (upper 39 bottom surface) is opposed to the electronic component 30.
In regards to claim 3, Yamagishi et al. show wherein the lead frame 50,70,39   includes a plurality of the leads 70 each of which is connected to the connection member 60, and thicknesses of the plurality of the leads 70 are even at portions connected to the connection member 60.
In regards to claim 8, Yamagishi et al. show wherein the encapsulating resin 80,32 is filled in a space (space between 10 and 39) between the lead frame 39 and the wiring substrate 10, the space including a space (space between 10 and 30) between the electronic component 30 and the wiring substrate 10.
In regards to claim 9, Yamagishi et al. further comprising a heat transmitting member 39a that is sandwiched between (indirectly between the two elements) the lead frame 39 and the electronic component 30 and transmits, to the lead frame 39, heat generated by the electronic component 30 (see column 18, line 64 – column 19, line 3).
Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urushima (U.S. Patent # 6,791,195 B2).
In regards to claim 1, Urushima (figures 1A and 1B) show a semiconductor device comprising: a lead frame 40 that is formed of metal; a wiring substrate 14,15 that is opposed to the lead frame 40; an electronic component 11 that is disposed between the lead frame 40 and the wiring substrate 14,15; a connection member 45 that connects the lead frame 40 and the wiring substrate 14,15; and encapsulating resin (not labeled in picture; but shown as 27 in other figures) that is filled between the lead frame 40 and the wiring substrate 14,15 and covers the electronic component 11 and the connection member 45, wherein the lead frame 40 includes: a first surface (bottom of 40) opposed to the wiring substrate 14,15 and covered by the encapsulating resin 27; a second surface (top of 40) located on a back side of the first surface (bottom of 40) and exposed from the encapsulating resin 27; and a side surface v (side of 27) neighboring the first surface (bottom of 40) or the second surface (top of 40), at least a portion of the side surface (side of 40) exposed from the encapsulating resin 27.
In regards to claim 8, Urushima show wherein the encapsulating resin (not labeled in picture; but shown as 27 in other figures) is filled in a space between the lead frame 40 and the wiring substrate 14,15, the space including a space between the electronic component 11 and the wiring substrate 14,15.
In regards to claim 9, Urushima further comprising a heat transmitting member 45 that is sandwiched between the lead frame 40 and the electronic component 11 and transmits, to the lead frame 40, heat generated by the electronic component 11.
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitomi Imai (JP # 2017174849 A).
In regards to claim 1,  Hitomi Imai (figures 7(a)-7(g), 8(a)-8(c ) and 9(a)-9(b)) specifically figure 8(c) show a semiconductor device comprising: a lead frame 220 that is formed of metal; a wiring substrate 10 that is opposed to the lead frame 220; an electronic component 20 that is disposed between the lead frame 220 and the wiring substrate 10; a connection member 30 that connects the lead frame 220 and the wiring substrate 10; and encapsulating resin 40 that is filled between the lead frame 220 and the wiring substrate 10 and covers the electronic component 20 and the connection member 30, wherein the lead frame 220 includes: a first surface (bottom of 220) opposed to the wiring substrate 10 and covered by the encapsulating resin 40; a second surface (top of 220) located on a back side of the first surface and exposed from the encapsulating resin 40; and a side surface (side of 220) neighboring the first surface (bottom of 220) or the second surface (top of 220), at least a portion of the side surface (side of 220) exposed from the encapsulating resin 40.
In regards to claim 2, Hitomi Imai (see figures 9(a) and 9(b)) show wherein the lead frame 220 includes: a lead 50,60 that is connected to the connection member 30; and a heat sink 70 whose first surface (bottom of 220) is opposed to the electronic component 20.
In regards to claim 3, Hitomi Imai (see figures 9(a) and 9(b)) show wherein the lead frame 220 includes a plurality of the leads 50,60 each of which is connected to the connection member 30, and thicknesses of the plurality of the leads 50,60 are even at portions connected to the connection member 30.
In regards to claim 4, Hitomi Imai show wherein the second surface (top of 220) includes a step (left end of 220) formed in an end portion in a vicinity of the side surface (side of 220).
In regards to claim 5, Hitomi Imai show wherein the first surface  includes: a plated layer 32 formed in a position connecting to the connection member 30; and an oxide film (copper oxide film) formed on a periphery of the plated layer and contacting the encapsulating resin 40.
In regards to claim 6, Hitomi Imai show wherein the first surface (bottom surface of 220) includes an oxide film (copper oxide film) formed on a periphery of a position connecting to the connection member 30 and contacting the encapsulating resin 40.
In regards to claim 7, Hitomi Imai show wherein the encapsulating resin 40 contains a filler.
In regards to claim 8, Hitomi Imai show wherein the encapsulating resin 40 is filled in a space between the lead frame 220 and the wiring substrate 10, the space including a space between the electronic component 20 and the wiring substrate 10.
In regards to claim 11, Hitomi Imai (see figures 9(a) and 9(b)) show wherein the lead frame (50,60,70) includes a step surface having a step 61,61c to the second surface (top of 220) and covered by the encapsulating resin 40.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hitomi Imai (JP # 2017174849 A) in view of Urushima (U.S. Patent # 6,791,195 B2).
In regards to claim 9, Hitomi Imai show a plated layer 74 that is sandwiched between the lead frame 220 and the electronic component 20 and transmits, to the lead frame 220, heat generated by the electronic component 20 of the claimed invention as detailed above, but fail to explicitly show a heat transmitting member that is sandwiched between the lead frame 220 and the electronic component 20 and transmits, to the lead frame 220, heat generated by the electronic component 20.
Urushima is cited for showing semiconductor device.   Specifically, Urushima (figures 1A and 1B) show a semiconductor device comprising: a lead frame 40 that is formed of metal; a heat transmitting member 45 that is sandwiched between the lead frame 40 and the electronic component 11 and transmits, to the lead frame 40, heat generated by the electronic component 11 for the purpose of providing heat dissipation from the device and improve yields.
Therefore, it would be obvious to one od ordinary skill in the art before the effective filing date of the claimed invention to use Urushima’s heat transmitting member to modify Hitomi Imai’s space between the plated layer and electronic component for the purpose of providing heat dissipation from the device and improve yields.
In regards to claim 10, Hitomi Imai show wherein the first surface (bottom of 220) includes a plated layer 74, but fail to explicitly show a plated layer formed in a position contacting the heat transmitting member.
Urushima is cited for showing semiconductor device.   Specifically, Urushima (figures 1A and 1B) show a semiconductor device comprising: a lead frame 40 that is formed of metal; a heat transmitting member 45 that is sandwiched between the lead frame 40 and the electronic component 11 and transmits, to the lead frame 40, heat generated by the electronic component 11 for the purpose of providing heat dissipation from the device and improve yields.
Therefore, it would be obvious to one od ordinary skill in the art before the effective filing date of the claimed invention to use Urushima’s heat transmitting member to modify Hitomi Imai’s space between the plated layer and electronic component for the purpose of providing heat dissipation from the device and improve yields.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









5/6/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826